DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-5, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et. al. (US 2016/0080043 A1) in view of Li et. al. (US 2015/0358995 A1).
Regarding Claim 1, Tian discloses a method performed (Fig. 9) by a wireless access point device operating in a wireless network and serving one or more wireless client devices in the wireless network (Fig. 1 Para 125 126 177 AP corresponds to access point and STA corresponds to wireless client device), the method comprising: 
defining a tone plan (Fig. 9 920 Para 2 144 A tone plan can consist of Tone Allocation Units (TAUs) of a single size. The bandwidth can be divided into a number of TAUs, and a wireless communications device can be assigned a set of TAU appropriate to its bandwidth requirements Para 179) for orthogonal frequency division multiple Para 119) by the wireless access point device with the one or more wireless client devices (Abstract Para 127), the tone plan including: 
a fundamental tile for a channel of a predetermined bandwidth that is replicated across a frequency band (Fig. 28 2800 Fig. 30A Para 144 the “single sized TAU” corresponds to a fundamental tile of a predetermined bandwidth and a bandwidth is divided in into multiple single size TAUs.  Para 259 the “20 MHz transmission” also corresponds to a fundamental tile of a predetermined bandwidth, and Para 266 “each 20 MHz portion of this transmission may use the same tone plan as the 20 MHz transmission illustrated in FIG. 28” shows that the “20 MHz Transmission” is replicated across a 80 MHz bandwidth) and wherein multiples of the fundamental tile are bonded, on a selective basis, to form wider bandwidth channels across the frequency band (Fig. 9 930 Para 144 “one user may be assigned bandwidth as a number of TAUs” Para 180); and 
DC tones at positions that repeat across the frequency band on a regular basis (Fig. 28 7 DC tones Fig. 30A 7 DC Tones 7+8 DC Tones Para 259 266 “This transmission may also include 15 DC tones in the center of the transmission, 15 tones between each 20 MHz portion of the transmission, and each 20 MHz portion of the transmission may itself contain 7 DC tones.”  This shows that 7 DC tones in the middle of each 20 MHz portion and the 7+8 DC tones between each 20 MHz portion are each repeated at regular intervals across the frequency band) 
a downlink multi-user data transmission containing a data unit having one or more space time streams (Abstract Para 127 182 “when the message is a DL OFDMA transmission, the AP 104 may transmit the message to one or more wireless 
transmitting to the one or more wireless client devices an indication of which one or more space time streams within which one or more resource units consisting of a set of a number of tones within the tone plan are assigned to respective ones of the one or more wireless client devices (Fig. 9 930 940 Para 180 “the AP 104 determines an indication, the indication assigning one or more of the plurality of tone groups to a wireless communication device” Para 181 182 the “tone group” correspond to a TAU and also to a resource unit.  While not explicitly disclosed, the spatial streams must also be indicated to the wireless communications device); and 
transmitting the downlink multi-user data transmission according to the indication of the one or more space time streams and the one or more resource units (Para 182)
Li discloses something Tian does not explicitly disclose: obtaining a request to transmit to the one or more wireless client devices a downlink multi-user data transmission containing a data unit having one or more space time streams (Fig. 7 704 Para 62 “each link of an HEW frame may be configured for transmitting a number of spatial streams” Para 258 “at block 704, the method may include receiving one or more responses from one or more wireless stations of the plurality of wireless stations. For example, receiver 106 (FIG. 1) may receive one or more poll responses from one or more of devices.”  The examiner notes that the “poll response” was well known to those of ordinary skill in the art at the time the invention was filed as a request to transmit downlink data. Some examples include Wentink et. al. (US 20050036469 A1) Para 43 Calcev et. al. (US 2013/0128867 A1) Para 54 Seok et. al. (US 20150003367 A1) Para 154 Park et. al. (US 20170208546 A1) Para 96 and Iwai et.al. (US 20180227950 A1) Para 163)
Therefore it would have been obvious to one skilled in the art at the invention was filed to define a tone plan for orthogonal frequency division multiple access (OFDMA) communication by the wireless access point device with the one or more wireless client devices, the tone plan including: a fundamental tile for a channel of a predetermined bandwidth that is replicated across a frequency band and wherein multiples of the fundamental tile are bonded, on a selective basis, to form wider bandwidth channels across the frequency band; and DC tones at positions that repeat across the frequency band on a regular basis; obtain a request to transmit to the one or more wireless client devices a downlink multi-user data transmission containing a data unit having one or more space time streams within one or more resource units each consisting of a set of a number of tones within the tone plan; based on the request, transmit to the one or more wireless client devices an indication of which one or more space time streams within which one or more resource units consisting of a set of a number of tones within the tone plan are assigned to respective ones of the one or more wireless client devices; and transmit the downlink multi-user data transmission according to the indication of the one or more space time streams and the one or more resource units.  The motivation is to allow an access point to communicate multiuser transmissions with a group of wireless communication devices as taught by Li (Para 3).
Regarding Claim 2, Tian discloses the predetermined bandwidth of the fundamental tile is 20 MHz, and the DC tones repeat across the frequency band every 10 MHz (Fig. 28 Fig. 30A 7 DC Tones 7+8 DC Tones Para 259 266 The bandwidth is Fig. 30A that there are DC tones located every 10 MHz, in the middle of the 20 MHz portion and between every 20 MHz portion)
Regarding Claim 6, Tian discloses the tone plan is symmetrical with respect to the DC tones for the fundamental tile and for multiples of the fundamental tile selectively bonded together (Fig. 28 Fig. 30A Para 259 266 by inspection of the figures)
Regarding Claim 7, Tian discloses the indication is transmitted in a preamble (Fig. 9 940 Para 181 “a DL OFDMA message may include a packet header, and the indication may be included as part of that packet header” where “header” corresponds to preamble)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et. al. (US 2016/0080043 A1) in view of Li et. al. (US 2015/0358995 A1) and in further view of Baron et. al. (US 2019/0313453 A1).
Regarding Claim 8, the combination of Tian and Li discloses the method of claim 1.
Tian further discloses using legacy tone plans for transmitting protocol data units (Para 134 “the PPDU is referred to as a packet” Para 139 “In some embodiments, the high-efficiency 802.11 protocol described herein can allow for HEW and legacy stations to interoperate according to various OFDMA tone plans” Para 144 “For example, an OFDMA transmission may be transmitted over 20…MHz…one user may be assigned bandwidth as a number of TAUs”)
Baron discloses something neither Tian nor Li explicitly discloses: a legacy tone plan using 20 MHz units (Para 231 “define resource units…based on a 20 MHz width to interact with legacy 802.11 stations”)
Para 139).
Claim 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et. al. (US 2016/0080043 A1) in view of Hedayat et. al. (US 10172137 B1), “Heydayat ‘137.”
Regarding Claim 9,  Li discloses a method (Fig. 9) performed by a wireless access point device operating in a wireless network and serving one or more wireless client devices in the wireless network (Fig. 1 Para 125 126 177), the method comprising: 
defining a tone plan (Fig. 9 920 Para 2 144 179 as explained in claim 1) for orthogonal frequency division multiple access (OFDMA) communication (Para 119) by the wireless access point device with the one or more wireless client devices (Abstract Para 127), the tone plan including: 
a fundamental tile for a channel of a predetermined bandwidth that is replicated across a frequency band (Fig. 28 2800 Fig. 30A Para 144 259 266 as explained in claim 1) and wherein multiples of the fundamental tile are bonded, on a selective basis, to form wider bandwidth channels across the frequency band (Fig. 9 930 Para 144 180 as explained in claim 1); and 
DC tones at positions that repeat across the frequency band on a regular basis (Fig. 28 7 DC tones Fig. 30A 7 DC Tones 7+8 DC Tones Para 259 266 as explained in claim 1); 
Fig. 9 940 Para 181 “In some aspects, this indication may be a trigger message which may trigger an UL OFDMA transmission…this message…informing those devices of their allocated tones, and…a timing of the UL OFDMA transmission…those devices may be configured to transmit the UL OFDMA transmission based, at least in part, on information found in the indication…In some aspects, this indication may be a packet header of a downlink message”), uplink data transmissions that collectively form an uplink multi-user data transmission, the uplink data transmission from each wireless client device including a data unit that has one or more space time streams (Abstract Para 17 “or more stream interleavers corresponding to one or more spatial streams” where “spatial streams” correspond to space time steams Para 127) within a resource unit consisting of a set of a number of tones within the tone plan (Fig. 9 930 940 Para 180-182 as explained in claim 1); 
receiving one or more data units in the uplink data transmissions, each data unit from an uplink data transmission sent by a respective one of the one or more wireless client devices (Fig. 9 940 Para 181 “those devices may be configured to transmit the UL OFDMA transmission”); and 
obtaining the one or more data units in the uplink multi-user data transmission, according to the notification (Fig. 9 940 Para 181 “those devices may be configured to transmit the UL OFDMA transmission”)
Hedayat ‘137 discloses something Tian does not explicitly disclose: a notification from within the wireless access point device that the wireless access point device Fig. 12 1212 Trigger Col 24 Lines 39-44)
receiving one or more data units in the uplink data transmissions, each data unit from an uplink data transmission sent by a respective one of the one or more wireless client devices and overlapping in time (Fig. 12 MU Data Col 24 Lines 45-50 “STA transmissions 1224, 1234 and 1244 are synchronized”), and a preamble indicating that the uplink data transmissions should be in the superposition of uplink data transmissions forming the uplink multi-user data transmission (Fig. 12 1227 1237 1247 Col 24 Lines 57-60 “STA may all transmit the same preamble information at the same time. Accordingly, in FIG. 12, the data in preambles 1227, 1237 and 1247 is the same”  While not explicitly disclosed, the identical preambles indicate a response to the trigger frame and the trigger frame causes the superposition of uplink data transmissions forming the uplink multi-user data transmission.  The examiner notes that Tian’s and Hedayat’s trigger frames are identical); 
Therefore it would have been obvious to one skilled in the art at the invention was filed to define a tone plan for orthogonal frequency division multiple access (OFDMA) communication by the wireless access point device with the one or more wireless client devices, the tone plan including: a fundamental tile for a channel of a predetermined bandwidth that is replicated across a frequency band and wherein multiples of the fundamental tile are bonded, on a selective basis, to form wider bandwidth channels across the frequency band; and DC tones at positions that repeat across the frequency band on a regular basis; obtain a notification from within the Para 2).
Regarding Claim 10, Tian discloses the predetermined bandwidth of the fundamental tile is 20 MHz, and the DC tones repeat across the frequency band every 10 MHz (Fig. 28 Fig. 30A 7 DC Tones 7+8 DC Tones Para 259 266 The bandwidth is 20 MHz and it can be seen in Fig. 30A that there are DC tones located every 10 MHz, in the middle of the 20 MHz portion and between every 20 MHz portion)
Regarding Claim 14, Tian discloses the tone plan is symmetrical with respect to the DC tones for the fundamental tile and for multiples of the fundamental tile selectively bonded together (Fig. 28 Fig. 30A Para 259 266 by inspection of the figures)
Regarding Claim 15, Tian discloses the indication is transmitted in a preamble (Fig. 9 940 Para 181 “a DL OFDMA message may include a packet header, and the 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et. al. (US 2016/0080043 A1) in view of Li et. al. (US 2015/0358995 A1) and in further view of Hedayat (US 2015/0016435 A1), “Hedayat ‘435.”
Regarding Claim 16, Tian discloses an apparatus (Fig. 2 Para 129) comprising; 
one or more radio transceivers configured to wirelessly transmit and wirelessly receive signals in a frequency band (Fig. 2 214 Para 133); 
and a controller (Fig. 2 204 Processor Para 130); 
wherein the controller are configured to perform operations (Para 131 132) for serving one or more wireless client devices in a wireless network (Fig. 1 Para 125 126 177), the operations including: 
storing information (Fig. 2 206 Para 130) defining a tone plan (Fig. 9 920 Para 2 144 179 as explained in claim 1) for orthogonal frequency division multiple access (OFDMA) communication (Para 119) with the one or more wireless client devices (Abstract Para 127), the tone plan including: 
a fundamental tile for a channel of a predetermined bandwidth that is replicated across a frequency band and (Fig. 28 2800 Fig. 30A Para 144 259 266 as explained in claim 1) wherein multiples of the fundamental tile are bonded, on a selective basis, to form wider bandwidth channels across the frequency band (Fig. 9 930 Para 144 180 as explained in claim 1); and 
Fig. 28 7 DC tones Fig. 30A 7 DC Tones 7+8 DC Tones Para 259 266 as explained in claim 1); 
a downlink multi-user data transmission containing a data unit having one or more space time streams (Abstract Para 127 182 “when the message is a DL OFDMA transmission, the AP 104 may transmit the message to one or more wireless communication devices. In some aspects, transmitting the message may include…one or more spatial streams” where “spatial streams” correspond to space time steams)
causing the one or more radio transceivers to transmit to the one or more wireless client devices an indication of which one or more space time streams within which one or more resource units consisting of a set of a number of tones within the tone plan are assigned to respective ones of the one or more wireless client devices (Fig. 9 930 940 Para 180-182 as explained in claim 1); and 
causing the one or more radio transceivers to transmit the downlink multi-user data transmission according to the indication of the one or more space time streams and the one or more resource units (Para 182)
Li discloses something Tian does not explicitly disclose: obtaining a request to transmit to the one or more wireless client devices a downlink multi-user data transmission containing a data unit having one or more space time streams (Fig. 7 704 Para 62 258)
Hedayat ‘435 discloses something neither Tian nor Li explicitly discloses: one or more modems coupled to the one or more radio transceivers, wherein the one or more Fig. 7 210 220 Para 45)
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct an apparatus comprising: one or more radio transceivers configured to wirelessly transmit and wirelessly receive signals in a frequency band; one or more modems coupled to the one or more radio transceivers, wherein the one or more modems are configured to perform baseband modulation and demodulation; and a controller coupled to the one or more modems; wherein the controller or the one or more modems are configured to perform operations for serving one or more wireless client devices in a wireless network, the operations including: storing information defining a tone plan for orthogonal frequency division multiple access (OFDMA) communication with the one or more wireless client devices, the tone plan including: a fundamental tile for a channel of a predetermined bandwidth that is replicated across a frequency band and wherein multiples of the fundamental tile are bonded, on a selective basis, to form wider bandwidth channels across the frequency band; and DC tones at positions that repeat across the frequency band on a regular basis; obtaining a request to transmit to the one or more wireless client devices a downlink multi-user data transmission containing a data unit having one or more space time streams within one or more resource units each consisting of a set of a number of tones within the tone plan; based on the request, causing the one or more radio transceivers to transmit to the one or more wireless client devices an indication of which one or more space time streams within which one or more resource units consisting of a set of a number of tones within the tone plan are assigned to respective ones of the one or more wireless Para 3).
Regarding Claim 17, Tian discloses the predetermined bandwidth of the fundamental tile is 20 MHz, and the DC tones repeat across the frequency band every 10 MHz (Fig. 28 Fig. 30A 7 DC Tones 7+8 DC Tones Para 259 266 The bandwidth is 20 MHz and it can be seen in Fig. 30A that there are DC tones located every 10 MHz, in the middle of the 20 MHz portion and between every 20 MHz portion)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463